DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art references fail to disclose or reasonably suggest a negative active material for a lithium secondary battery comprising a silicon-carbon composite including a core including crystalline carbon and silicon particles and an amorphous carbon-containing coating layer disposed on a surface of the core, wherein: the negative active material comprises: a silicon oxide formed on a surface-of the silicon particles, and an oxide of crystalline carbon formed on a surface of the crystalline carbon, an average particle diameter (D50) of the silicon particles has a nanometer size, a ratio of O relative to Si in the silicon oxide is 30 wt% to 50 wt%, and a ratio of O relative to C in the oxide of the crystalline carbon is 4 wt% to 10 wt%.  The prior art also fails to disclose a lithium secondary battery comprising a negative electrode comprising the negative active material described above; a positive electrode including a positive active material; and an electrolyte.  Finally, the prior art fails to disclose a method of preparing a negative active material for a lithium secondary battery comprising mixing crystalline carbon particles having an oxide of crystalline carbon on the surface and silicon particles having an oxide of silicon particles on the surface to prepare a first mixture; adding an amorphous carbon precursor to the first mixture to prepare a second mixture; and heat-treating the second mixture.  The closest prior art, Lee (U.S. Patent Publication 2007/0190413), Murata (U.S. Patent Publication 2016/0190552), and Yuge (U.S. Patent Publication 2017/0200941), teach an electrode material comprising a core consisting of a composite of a carbon material and silicon particles having an oxide on the surface, and a carbon coating on the composite core, but fail to teach that the surface of the carbon material has an oxide of the carbon.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY L RAYMOND whose telephone number is (571)272-6545. The examiner can normally be reached Monday-Friday 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRITTANY L. RAYMOND
Examiner
Art Unit 1722



/BRITTANY L RAYMOND/Primary Examiner, Art Unit 1722